Name: Commission Regulation (EEC) No 3772/87 of 16 December 1987 amending Regulation (EEC) No 152/87 fixing, for the period 1 January to 31 December 1987, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/ 18 Official Journal of the European Communities 17. 12. 87 COMMISSION REGULATION (EEC) No 3772/87 of 16 December 1987 amending Regulation (EEC) No 152/87 fixing, for the period 1 January to 31 December 1987 , the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal whereas, in the course of 1986, exports of sunflower oil permissible under the terms of Article 1 of Regulation (EEC) No 475/86 could not actually take place ; whereas Regulation (EEC) No 1183/86 lays down that the compensatory aid may be granted in respect of the sunflower oil corresponding to that which can be obtained in Spain from the seed in question ; Whereas, taking account of the risk of disturbance of the Spanish market, an increase in the quantity of sunflower seed intended for export which may qualify for the compensatory aid should be authorized THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down the general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 16 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Spain (2), as last amended by Regula ­ tion (EEC) No 3771 /87 ('), provides for the fixing and the quantity of sunflower seed harvested in Spain which may qualify for compensatory aid as provided for in Article 14 of Regulation (EEC) No 475/86 ; Whereas the quantities that may be released for consump ­ tion or imported into Spain and Portugal were fixed by Commission Regulation (EEC) No 1 52/87 (4), as last amended by Regulation (EEC) No 2775/87 (*) ; HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 152/87, the figure ' 195 000 ' is hereby replaced by '295 000'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety' and directly applicable in all Member States . Done at Brussels , 16 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 47 . (2) OJ No L 107, 24 . 4 . 1986, p 17 . (3) See page 17 of this Official Journal . C) OJ No L 20, 22 . 1 . 1987 , p. 8 . 0 OJ No L 267, 18 . 9 . 1987, p. 8 .